Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 7/19/2020.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
Lines 2-3 of claim 1 should be amended to --IP (Internet Protocol) addresses--.  Appropriate correction is required.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 7/19/2020, 8/5/2020, 8/27/2020, 9/30/2020, 10/18/2020, 11/15/2020, 12/21/2020, 1/18/2021, 3/02/2021, 6/22/20201, 9/26/2021, and 11/23/2021 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 10,721,325. Although the claims at issue are not identical, they are not patentably distinct from each other, as disclosed below:


Instant Application 16/932,763


Patent No. US 10,721,325



Claims:
1.  A method for use with multiple devices, each of the multiple devices is identified in the Internet by a distinct IP addresses, for use with a web server that stores a publicly-accessed web-site that includes a plurality of web-pages, each of the web-pages is identified by a respective Uniform Resource Locator (URL), and for use with a first server, the method comprising, for each of the web-pages: Selecting, by the first server, a device from the multiple devices; sending, by the first server over the Internet, to the selected device, using the IP address of the selected device, 
a HyperText Transfer Protocol (HTTP) request for the respective web-page URL; and receiving, by the first server over the Internet in response to the sent HTTP request, the web-page from the selected device, wherein the method further comprising constructing at least part of the web-site from the received web-pages, and wherein a distinct device is selected for each web-page so that the web server is prevented from identifying the device that sent the HTTP requests to the selected devices.

2. The method according to claim 1, wherein each of the multiple devices is a cellular telephone device.
3. The method according to claim 1, wherein the web server uses HyperText Transfer Protocol (HTTP) and responds to HTTP requests via the Internet.
4. The method according to claim 1, wherein at least one of the web-pages comprises, or consists of, a file or program.
5. The method according to claim 1, wherein each of the web-pages comprises, or consists of, a respective object.
8. The method according to claim 5, wherein each of the objects comprises, or consists of, an HTTP addressed object.
9. The method according to claim 1, wherein the communication with the selected device is based on, or using, HTTP persistent connection.
10. The method according to claim 1, wherein each of the IP addresses is in IPv4 or IPv6 form.
11. The method according to claim 1, wherein the selecting of the device comprises selecting based on an attribute or a characteristic of the selected device.
12. The method according to claim 1, wherein the selecting of the device comprises selecting based on a physical geographical location of the selected device.
13. The method according to claim 12, wherein the physical geographical location consists of, or comprises, one out of a continent, a country, a region, 
14. The method according to claim 12, wherein the geographical location is based on a geolocation.
15. The method according to claim 14, wherein the geolocation is based on W3C Geolocation API.
16. The method according to claim 12, for use with a database associating IP addresses to geographical locations, wherein the geographical location is based on using the respective selected device IP address in the database.
17. The method according to claim 1, further comprising establishing a connection with the selected device using TCP, and wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’.

18. The method according to claim 1, wherein at least one of the web-pages includes, consists of, or comprises, a part or whole of files, text, numbers, audio, voice, multimedia, video, images, music, or computer program.
19. The method according to claim 1, wherein the constructing comprises composing of the web-site by all of the received web-pages.
20. The method according to claim 1, wherein at least two of the web-pages have the same size.
22. The method according to claim 21, wherein the mobile operating system is 

23. The method according to claim 1, wherein the number of web-pages is higher than the number of the multiple devices.
24. The method according to claim 1, wherein the number of web-pages is lower than the number of the multiple devices.
25. The method according to claim 1, for use with a client device, further comprising, for each of the web-pages, sending, by the client device over the Internet, the respective URL.
26. The method according to claim 25, wherein the constructing is performed by the client device.
27. The method according to claim 25, wherein the selecting is performed by the client device.
28. The method according to claim 25, wherein the sending of the URL to the selected device is performed by the client device.
29. The method according to claim 25, wherein the receiving of the web-page 
30. The method according to claim 29, further comprising, for each of the web-pages, storing, by the client device, the received web-page.
31. The method according to claim 25, further comprising storing, operating, or using, by the client device, a client operating system.
32. The method according to claim 31, wherein the client operating system consists or, comprises of, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS.
33. The method according to claim 25, further comprising executing an application, and wherein the sending of the respective URL is in response to the executing of the application.
34. The method according to claim 33, wherein the application consists of, or comprises, a web browser.
35. The method according to claim 34, wherein the web browser consists of, comprises of, or is based on, Microsoft Internet Explorer, Google Chrome, Opera™, Mozilla Firefox®, Safari, Opera Mini™, or Android web browser.
36. The method according to claim 25, further comprising periodically sending, by the client device, a message that comprises a status of the client device, or is in response to the status of the client device.
37. The method according to claim 36, wherein the message comprises, or is based on, an ‘heartbeat’ message, and wherein the time period between two or more sent messages is at least milliseconds, 20 milliseconds, 30 milliseconds, 50 milliseconds, 100 milliseconds, 1 second, 2 seconds, 3 seconds, 5 seconds, 10 seconds, 20 seconds, 30 seconds, 50 seconds, or 100 seconds, 1 minute, 2 minutes, 3 minutes, minutes 5, or 10 minutes.
39. The method according to claim 1, further comprising storing, operating, or using, by the first server, an operating system that consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux, or UNIX.
40. The method according to claim 39, wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server® 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux™ or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X, FreeBSD®, OpenBSD, and NetBSD®.
41. The method according to claim 1, for use with a client device, further comprising, for each of the web-pages, sending, by the client device over the Internet to the first server, the respective URL.
42. The method according to claim 41, wherein the selecting by the first server 

43. The method according to claim 1, wherein the selecting of the device comprises selecting based on a physical geographical proximity to the web server.

45. The method according to claim 1, wherein the communication over the Internet with the selected device or with the web server, is based on, or according to, TCP/IP protocol or connection.
66. The method according to claim 1, further comprising for each one of the multiple devices, initiating communication with the first server over the Internet in response to a powering Up.

46. The method according to claim 1, wherein the selecting of the device comprises randomly selecting a device from the multiple devices.
47. The method according to claim 1, further comprising, for each one of the multiple devices, communicating with the first server using a TCP/IP protocol or connection.
48. The method according to claim 47, further comprising, for each one of the multiple devices, establishing a connection with the first server.
49. The method according to claim 48, wherein the connection is a TCP connection that is established by performing ‘Active OPEN’ or ‘Passive OPEN’.
50. The method according to claim 48, wherein the connection is based on, or is according to, a Virtual Private Network (VPN) standard, or wherein the established connection is using a tunneling protocol.
51. The method according to claim 1, for use with a resource associated with a criterion in each one of the multiple devices, and wherein each one of the multiple devices is associated with first and second states according to a utilization of the resource.

52. The method according to claim 51, further comprising, periodically or continuously determining, by each one of the multiple devices, whether the resource utilization satisfies the criterion.
53. The method according to claim 52, further comprising, responsive to the determining that the utilization of the resource satisfies the criterion, shifting, by the respective one of the multiple devices, to the first state or staying in the first state; and responsive to the determining that the utilization of the resource does not satisfy the criterion, shifting, by the respective one of the multiple devices, to the second state or staying in the second state.
54. The method according to claim 53, further comprising, performing a task, by the respective one of the multiple devices, upon a request from the first server, when in the first state.
55. The method according to claim 53, further comprising periodically or continuously sending, by the respective one of the multiple devices, the resource utilization to the first server.
56. The method according to claim 55, wherein the determining is performed by the first server in response to a receiving, by the first server, the resource utilization from a client device.
57. The method according to claim 51, for use with a set threshold value, and wherein the criterion is satisfied when the resource utilization is above or below the threshold.
58. The method according to claim 51, wherein the resource comprises, or consists of, a hardware component in a client device.
59. The method according to claim 58, wherein the hardware component comprises, or consists of, a processor or Central Processing Unit (CPU) operation in the client device.
60. The method according to claim 59, wherein the resource utilization is based on, or comprises, the processor or CPU time of executing one or more threads or processes, wherein the resource utilization is based on, or comprises, the processor or CPU idling time, or wherein the resource utilization is based on, or comprises, the 
61. The method according to claim 58, wherein the hardware component comprises, or consists of, a memory in the client device, and wherein the resource utilization is based on, or comprises, an amount of used or unused location or space of the memory.
62. The method according to claim 51, wherein the resource comprises, or consists of, input or output capability.
63. The method according to claim 62, wherein the resource comprises, or consists of, communication bandwidth of communication with another device over the Internet.
64. The method according to claim 63, wherein the resource comprises, or consists of, communication bandwidth of communication with the first server over the Internet, or wherein the resource utilization is based on, or according to, IETF RFC 2914.

44. The method according to claim 1, wherein the selecting of the device comprises selecting based on past activities or on a timing of an event.
45. The method according to claim 1, wherein the communication over the Internet with the selected device or with the web server, is based on, or according to, TCP/IP protocol or connection.
46. The method according to claim 1, wherein the selecting of the device comprises randomly selecting a device from the multiple devices.
6. The method according to claim 5, wherein the constructing comprises forming a message that includes all received objects of the received web-pages.
7. The method according to claim 5, wherein each of the objects is a Hypertext Markup Language (HTML) object.


Claims:
1. A method for use with multiple devices, each of the multiple devices is identified in the Internet by a distinct IP addresses, and for use with a first server that stores a publicly-accessed web-site that includes a plurality of web-pages, each of the web-pages is identified by a respective Uniform Resource Locator (URL), the method comprising: selecting, for each of the web-pages, a distinct device from the multiple devices; sending, by a first device over the Internet for each of the web-pages, to the device selected for the respective web-page, using the IP address of the selected device, a HyperText Transfer Protocol (HTTP) request for the respective web-page using the URL of the respective web-page; and receiving, over the Internet in response to the sent HTTP request, the web-pages from the selected devices, constructing, at least part of the publicly-accessed web-site from the web-pages received from the selected devices, wherein each of the multiple devices is a portable or mobile device that stores or operates a mobile operating system, and wherein the first server is prevented from identifying the first device that sent the HTTP requests to the selected devices.

2. The method according to claim 1, wherein each of the multiple devices is a cellular telephone device.

4. The method according to claim 1, wherein at least one of the web-pages comprises, or consists of, a file or program.
5. The method according to claim 1, wherein each of the web-pages comprises, or consists of, a respective object.
6. The method according to claim 5, wherein each of the objects comprises, or consists of, an HTTP addressed object.
8. The method according to claim 1, wherein the communication with the selected device is based on, or using, HTTP persistent connection.
9. The method according to claim 1, wherein each of the IP addresses is in IPv4 or IPv6 form.
10. The method according to claim 1, wherein the selecting of the device comprises selecting based on an attribute or a characteristic of the selected device.
11. The method according to claim 1, wherein the selecting of the device comprises selecting based on a physical geographical location of the selected device.
12. The method according to claim 11, wherein the physical geographical location consists of, or comprises, one 
13. The method according to claim 11, wherein the geographical location is based on a geolocation.
14. The method according to claim 13, wherein the geolocation is based on W3C Geolocation API.
15. The method according to claim 11, for use with a database associating IP addresses to geographical locations, wherein the geographical location is based on using the respective selected device IP address in the database.
16. The method according to claim 1, further comprising establishing a connection with the selected device using TCP, and wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’.

17. The method according to claim 1, wherein at least one of the web-pages includes, consists of, or comprises, a part or whole of files, text, numbers, audio, voice, multimedia, video, images, music, or computer program.
18. The method according to claim 1, wherein the constructing comprises composing of the web-site by all of the received web-pages.

19. The method according to claim 1, wherein at least two of the web-pages have the same size.
3. The method according to claim 1, wherein the mobile operating system is 

20. The method according to claim 1, wherein the number of web-pages is higher than the number of the multiple devices.
21. The method according to claim 1, wherein the number of web-pages is lower than the number of the multiple devices.
22. The method according to claim 1, for use with a client device, further comprising, for each of the web-pages, sending, by the client device over the Internet, the respective URL.
23. The method according to claim 22, wherein the constructing is performed by the client device.
24. The method according to claim 22, wherein the selecting is performed by the client device.
25. The method according to claim 22, wherein the sending of the URL to the selected device is performed by the client device.
26. The method according to claim 22, wherein the receiving of the web-page 
27. The method according to claim 26, further comprising, for each of the web-pages, storing, by the client device, the received web-page.
28. The method according to claim 22, further comprising storing, operating, or using, by the client device, a client operating system.
29. The method according to claim 28, wherein the client operating system consists or, comprises of, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS.
30. The method according to claim 22, further comprising executing an application, and wherein the sending of the respective URL is in response to the executing of the application.
31. The method according to claim 30, wherein the application consists of, or comprises, a web browser.
32. The method according to claim 31, wherein the web browser consists of, comprises of, or is based on, Microsoft Internet Explorer, Google Chrome, Opera™, Mozilla Firefox®, Safari, Opera Mini™, or Android web browser.
33. The method according to claim 22, further comprising periodically sending, by the client device, a message that comprises a status of the client device, or is in response to the status of the client device.

36. The method according to claim 35, further comprising storing, operating, or using, by the second server, an operating system that consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux, or UNIX.
37. The method according to claim 36, wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server® 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux™ or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X, FreeBSD®, OpenBSD, and NetBSD®.
38. The method according to claim 35, for use with a client device, further comprising, for each of the web-pages, sending, by the client device over the Internet to the first server, the respective URL.
39. The method according to claim 38, wherein the selecting by the first server 

62. The method according to claim 1, wherein the selecting of the device comprises selecting based on a physical geographical proximity to the first server.


44. The method according to claim 35, further comprising, for each one of the multiple devices, communicating with the second server using a TCP/IP protocol or connection.
43. The method according to claim 35, further comprising for each one of the multiple devices, initiating communication with the second server over the Internet in response to a powering up.

65. The method according to claim 1, wherein the selecting of the device comprises randomly selecting a device from the multiple devices.
64. The method according to claim 1, wherein the communication over the Internet with the selected device or with the first server, is based on, or according to, TCP/IP protocol or connection.
41. The method according to claim 35, wherein the receiving of the web-page from the selected device is performed by the first server.

47. The method according to claim 45, wherein the connection is based on, or is according to, a Virtual Private Network (VPN) standard, or wherein the established connection is using a tunneling protocol.

48. The method according to claim 35, for use with a resource associated with a criterion in each one of the multiple devices, and wherein each one of the multiple devices is associated with first and second states according to a utilization of the resource.

49. The method according to claim 48, further comprising, periodically or continuously determining, by each one of the multiple devices, whether the resource utilization satisfies the criterion.

50. The method according to claim 49, further comprising, responsive to the determining that the utilization of the resource satisfies the criterion, shifting, by the respective one of the multiple devices, to the first state or staying in the first state; and responsive to the determining that the utilization of the resource does not satisfy the criterion, shifting, by the respective one of the multiple devices, to the second state or staying in the second state.

52. The method according to claim 50, further comprising periodically or continuously sending, by the respective one of the multiple devices, the resource utilization to the second server.
53. The method according to claim 52, wherein the determining is performed by the second server in response to a receiving, by the server, the resource utilization from the client device.
54. The method according to claim 48, for use with a set threshold value, and wherein the criterion is satisfied when the resource utilization is above or below the threshold.
55. The method according to claim 48, wherein the resource comprises, or consists of, a hardware component in the client device.
56. The method according to claim 55, wherein the hardware component comprises, or consists of, a processor or Central Processing Unit (CPU) operation in the client device.
57. The method according to claim 56, wherein the resource utilization is based on, or comprises, the processor or CPU time of executing one or more threads or processes, wherein the resource utilization is based on, or comprises, the processor or CPU idling time, or wherein the resource utilization is based on, or 
58. The method according to claim 55, wherein the hardware component comprises, or consists of, a memory in the client device, and wherein the resource utilization is based on, or comprises, an amount of used or unused location or space of the memory.
59. The method according to claim 48, wherein the resource comprises, or consists of, input or output capability.
60. The method according to claim 59, wherein the resource comprises, or consists of, communication bandwidth of communication with another device over the Internet.
61. The method according to claim 60, wherein the resource comprises, or consists of, communication bandwidth of communication with the server over the Internet, or wherein the resource utilization is based on, or according to, IETF RFC 2914.

63. The method according to claim 1, wherein the selecting of the device comprises selecting based on past activities or on a timing of an event.

64. The method according to claim 1, wherein the communication over the Internet with the selected device or with the first server, is based on, or according to, TCP/IP protocol or connection.

66. The method according to claim 5, wherein the constructing comprises forming a message that includes all received objects of the received web-pages.
67. The method according to claim 5, wherein each of the objects is a Hypertext Markup Language (HTML) object.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220204